COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-19-00109-CV
 Style:                  Robert Finch II v. Angela Stegman
 Date motion filed*:     March 7, 2019
 Type of motion:         Motion to Extend Time to File Notice of Appeal
 Party filing motion:    Appellant Robert Finch II
 Document to be filed:   Proof of payment for reporter’s record fee

Is appeal accelerated?     No.

 If motion to extend time:
        Original due dates:               February 3, 2019 (Notice of Appeal deadline)
        Number of extensions granted:       0 Current Due Dates: 2/18/19 (15-day grace period)
        Dates Requested:                  2/13/19 (NOA filing date); 3/17/19 (RR fee)

Ordered that motion is:
       Granted
              If document is to be filed, document due: March 19, 2019.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _ Appellant’s motion for extension of time to file his notice of appeal is granted
         because his notice of appeal was filed on February 13, 2019, within the 15-day grace
         period ending on February 18, 2019, and his motion provides a reasonable explanation
         for the 10-day delay. See TEX. R. APP. P. 10.5(b), 26.1(b), 26.3; Verburgt v. Dorner,
         959 S.W.2d 615, 617 (Tex. 1997); Hone v. Hanafin, 104 S.W.3d 884, 886-87 (Tex.
         2003). Additionally, the Court grants appellant’s extension request to pay the reporter’s
         record fee by March 19, 2019.

Judge’s signature: ____/s/ Evelyn V. Keyes_______
                  x Acting individually       Acting for the Court
Date: ___March 19, 2019__